FILED
                              NOT FOR PUBLICATION                           JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BAHADUR SINGH; GURBUX KAUR,                      No. 09-70023
a.k.a. Gurbax Kaur,
                                                 Agency Nos. A097-548-985
               Petitioners,                                  A097-548-986

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Bahadur Singh and Gurbux Kaur, natives and citizens of India, petition for

review of the Board of Immigration Appeals’ order dismissing their appeal from an

immigration judge’s decision denying their applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistency between Singh’s testimony and his asylum application

regarding the number of times he was arrested in India. See id. at 1047 (“inability

to consistently describe the underlying events that gave rise to [petitioner’s] fear

was an important factor that could be relied upon by the [agency] in making an

adverse credibility determination”). The agency reasonably rejected Singh’s

explanation for the inconsistency. See Rivera v. Mukasey, 508 F.3d 1271, 1275

(9th Cir. 2007). Thus, in the absence of credible testimony, petitioners’ asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Petitioners’ CAT claim also fails because it is based on the same testimony

found to be not credible, and petitioners do not point to any evidence that shows it

is more likely than not that they would be tortured if returned to India. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.


                                           2                                    09-70023